Citation Nr: 1717190	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-44 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for intervertebral disc disease and cauda equina syndrome with recurrent low back strain.

2.  Entitlement to a compensable rating for cauda equina syndrome with incomplete paralysis of the right lower extremity prior to July 18, 2013, and a rating in excess of 10 percent thereafter.

3.  Entitlement to a compensable rating for cauda equina syndrome with incomplete paralysis of the left lower extremity prior to July 18, 2013, and a rating in excess of 10 percent thereafter.

4.  Entitlement to an evaluation in excess of 30 percent for neurogenic bowel condition.

5.  Entitlement to an evaluation in excess of 30 percent for neurogenic bladder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1983 and had a period of dishonorable service for VA purposes from October 1983 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2014, a Board hearing was held where the Veteran appeared, and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In December 2014, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Veteran's service-connected back disability was initially characterized as a low back strain.  In the December 2014 decision, the Board granted service connection for intervertebral disc syndrome and cauda equina syndrome as due to injuries the Veteran received during a motor vehicle accident.  The remand instructions included a directive for the RO to assign orthopedic or disc disease and neurological ratings for the Veteran's service-connected back condition, and this was done in a July 2015 rating decision.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran was awarded TDIU starting May 8, 2009 to present.  The Veteran was found to have a permanent and total service-connected disability from May 8, 2009.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's intervertebral disc disease has been manifested by forward flexion limited to 70 degrees due to pain without ankylosis or incapacitating episodes.

2.  For the period on appeal, the Veteran's cauda equina syndrome has been manifested by, at worst, symptoms and impairment comparable to mild incomplete paralysis of the sciatic nerve of the right and left lower extremities.

3.  For the period on appeal, the Veteran's neurogenic bowel condition was manifested by occasional involuntary bowel movements, necessitating the wearing of a pad.

4.  For the period on appeal, the Veteran's neurogenic bladder manifested by urinary retention requiring intermittent or continuous catheterization.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for intervertebral disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.71(a); Diagnostic Code 5237 (2016).

2.  The criteria for a 10 percent rating, and no higher, for cauda equina syndrome with incomplete paralysis of the right lower extremity from May 8, 2009 to July 18, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.124(a); Diagnostic Code 8520 (2016).

3.  The criteria for a rating in excess of 10 percent for cauda equina syndrome with incomplete paralysis of the right lower extremity have not been met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.124(a); Diagnostic Code 8520 (2016).

4.  The criteria for a 10 percent rating, and no higher, for cauda equina syndrome with incomplete paralysis of the left lower extremity from May 8, 2009 to July 18, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.124(a); Diagnostic Code 8520 (2016).

5.  The criteria for a rating in excess of 10 percent, for cauda equina syndrome with incomplete paralysis of the left lower extremity have not been met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.124(a); Diagnostic Code 8520 (2016).

6.  The criteria for a rating in excess of 30 percent for neurogenic bowel have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.114; Diagnostic Code 7332 (2016).

7.  The criteria for a rating in excess of 30 percent for neurogenic bladder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.115(b); Diagnostic Code 7542 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings, Generally

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34(1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

Analysis of Intervertebral Disc Disease

The Veteran's service-connected intervertebral disc disease has been rated as 20 percent disabling since November 12, 1996.  Based on the medical evidence of record, the Board has determined that the preponderance of the evidence is against granting a higher rating.

Under the General Formula for Rating Diseases and Injuries of the Spine, to warrant a higher rating, the evidence would need to show: 
* forward flexion of the thoracolumbar spine to 30 degrees or less; or
* unfavorable ankylosis of the entire thoracolumbar spine; or 
* unfavorable ankylosis of the entire spine.

The Veteran definitely has limitations of spinal motion.  However, none of the VA examinations conducted between 2013 and 2015 showed flexion to 30 degrees or less.  The most limitation he had was 40 degrees.  Treatment records discuss reductions in normal ranges of motion, but do not indicate flexion was 30 degrees or less.  There is also no diagnosis of ankylosis (fixation) of any portion of the spine.

According to the Formula for Rating Intervertebral Disc Syndrome (IVDS), to warrant a higher rating, the evidence would need to show: 
* incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note 1.  However, no evidence contained within the record indicates that the Veteran was ever prescribed bed rest.  The fact that he may voluntarily choose to restrict his activities or rest in bed when he is having increased symptoms does not meet VA's definition of bed rest. 

The Board has considered whether a disability rating higher than 20 percent is warranted for this period of appeal based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  To that end, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The April 2014 VA examiner indicated that forward flexion was measured at 40 degrees (limited by pain), extension as 9 degrees (limited by pain), and trunk rotation was limited 25 percent equally bilaterally.  Unfortunately, because the Veteran declined to stand during the most recent July 2015 examination, repetitive use testing could not be performed.  The examiner did however note that the Veteran was sitting at 90 degrees.  The examiner also objectively opined as to the Veteran's level of pain in stating "...he appears to have less pain than the degree of pain he states to have at this time."  Thus, any additional limitation due to pain did not more nearly approximate a finding of unfavorable ankylosis of the entire spine or incapacitating episodes having a total duration of at least 4 weeks in the past 12 months.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 20; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Analysis of Cauda Equina Syndrome (Right and Left Lower Extremities)

The Veteran's service-connected cauda equina syndrome with incomplete paralysis of the right and left lower extremities has been rated as 10 percent disabling for each leg since July 18, 2013.  For the period of May 8, 2009 to July 18, 2013, the Veteran was assigned a non-compensable rating of 0 percent for each leg.  The Board finds that the Veteran is entitled to an initial rating of 10 percent for each leg for the period of May 8, 2009 July 18, 2013.  The Board has determined that the evidence supports a 10 percent disability rating, but no higher, for the period of July 18, 2013 to present.

Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).  Under this provision, mild incomplete paralysis warrants a 10 percent evaluation, moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  See Id. 

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124(a).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
As to the staged ratings for the period of May 8, 2009 to July 18, 2013, non-compensable ratings were assigned under DC 8520, for the right and left lower extremities, respectively.  The non-compensable ratings were based on the June 2009 VA examination and the December 2010 VA examination, which only showed subjective symptoms and no evidence of incomplete paralysis of the right or left lower extremity.  A review of the record indicates that at the time of his June 2009 VA examination, the Veteran had complaints of pain, inflammation, and difficulty walking.  In the Veteran's August 2009 Bay-Pines VA examination, the Veteran reported numbness in his groin and legs.  At both the 2009 and 2010 examinations, he complained of severe radiating pain down both legs.  His complaints are entirely credible based on the diagnosed conditions.  Accordingly, the Board finds that the Veteran is entitled to a 10 percent rating, and no higher, for cauda equina syndrome, of the right and left lower extremities, for the May 8, 2009 to July 18, 2013 period.  

However, the subjective and objective evidence does not support a disability rating in excess of 10 percent for either leg for any time period on appeal.  The evidence of record reflects that the Veteran was diagnosed with paraplegia, or paralysis, associated with cauda equina syndrome in 1993.  Per a December 2011 medical examination, the Veteran is described as having "incomplete paraplegia."  A November 2012 VA examination notes that the "Veteran is paraplegia [sic]."  A May 2015 VA medical exam indicates that the Veteran has good lower extremity muscle bulk without areas of observed atrophy.  Another VA medical exam from June 2015 reports that the Veteran has a history of cauda equina syndrome which has caused paralysis.

The Board notes that multiple examiners have documented the Veteran's use of a wheelchair to assist with mobility.  However, the examiners also reported that the Veteran is able to walk short distances and there are no reports of the condition worsening during the appellate period.  The extent of the paralysis has consistently been described as "incomplete."

Based on the complaints and objective findings, the Veteran's cauda equina syndrome, affecting the right and left lower extremities, does not meet or nearly approximate the criteria for a disability rating in excess of 10 percent for either leg.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520.  The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent at any time during the period on appeal.  See 38 C.F.R. §§ 4.124(a), Diagnostic Code 8520; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis of Neurogenic Bowel

Service connection for neurogenic bowel was established in a May 2009 rating decision that is the subject of the appeal.  The RO assigned a 30 percent rating pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7399-7332.

Pursuant to 38 C.F.R. § 4.27 (2016), hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's 
neurogenic bowel has been evaluated by analogy, using the criteria for rectum and anus, impairment of sphincter control under Diagnostic Code 7332.

Under DC 7332, a 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating requires a complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

In a November 2011 spinal cord injury note, the examiner reported that the Veteran denied any constipation, diarrhea, and had no concerns about his bowels at that time.  The Veteran reported his bowels moving voluntarily in March 2012.  In July 2012, the Veteran denied having any bowel complaints.  In November 2013, the Veteran reported occasional constipation and that he is able to conduct his own bowel prep on a daily basis.

A July 2013 VA examination reports the Veteran as having no loss of bowel or bladder control.  In a following July 2013 examination, the Veteran reported his bowels moving in high volume, but stools were very hard.  In a subsequent July 2013 examination, the Veteran reported that his bowels had not moved the previous day and requested oral citrate.

A June 2015 examiner's note reports the Veteran's bowels are moving.

A July 2015 VA examination indicates that the Veteran has occasionally required the use of an adult diaper as often as twice per month due to diarrhea.  The examiner also notes the Veteran's complaint of constipation for three days leading up to the examination.

The Veteran's symptoms are best described as occasional involuntary bowel movements.  By the Veteran's own admission, the need to wear a pad due to uncontrolled diarrhea primarily occurs after his consumption of spicy food, and, even then, the Veteran reports the need to wear the pad up to twice a month.  The record is absent any evidence that the Veteran suffers from frequent involuntary bowel movements or a complete loss of sphincter control.  Thus, the Board finds that the Veteran's symptoms are accurately depicted by the assigned 30 percent disability rating and a rating in excess of 30 percent is not warranted in this case.  

The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent at any time during the period on appeal.  See 38 C.F.R. §§ 4.114, Diagnostic Code 7332; Gilbert, 1 Vet. App. 49.

Analysis of Neurogenic Bladder

Service connection for urinary frequency was established in a May 2009 rating decision that is the subject of the appeal.  The RO assigned a 30 percent rating pursuant to 38 C.F.R. § 4.115(b), Diagnosis Code 7542.

Neurogenic bladder is rated under the criteria of 38 C.F.R. § 4.115(b), Diagnostic Code 7542.  In turn, Diagnostic Code 7542 provides that the disability should be rated as a voiding dysfunction under the criteria of 38 C.F.R. § 4.115(a) (2016). 

Under 38 C.F.R. § 4.115(a) (2016), voiding dysfunction is rated with regard to the Veteran's predominate area of dysfunction: urine leakage, frequency, or obstructed voiding. 

With regard to frequency, a 40 percent rating is the maximum available rating for urinary frequency.  A 40 percent rating is assigned for a daytime voiding interval of less than one hour or awakening to void five or more times per night; or, with requirement for the wearing of absorbent materials that must be changed two to four times per day.  Id. 

With regard to voiding dysfunction, a 40 percent rating is assigned with the wearing of absorbent materials that must be changed two to four times per day. Id.  A 60 percent rating is assigned with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day. 

With regard to obstructed voiding, the maximum available rating is 30 percent and provides for urinary retention requiring intermittent or continuous catheterization.

A July 2013 VA examination indicates that the Veteran had no loss of bladder control.  In September 2013, the Veteran was admitted to a VA hospital due to a reported inability to void.  A May 2014 medical examination notes the Veteran was able to void, normally catheterizes twice a day and was experiencing urine leakage.  In June 2014, the Veteran reported the need to catheterize every 4 hours and that he was utilizing an adult diaper due to leakage.  A July 2015 VA examination indicates that the Veteran denies any history of urinary tract infections and catheterizes himself once a day and the residual is 150-200cc of fluid.  In January 2016, the Veteran reported having to wear pull-ups if he leaves his home for a long durations.  In a February 2016 orthopedic surgery consult, the Veteran reported stable cauda equina symptoms of saddle anesthesia, and incontinence of bowel and bladder. 

The Board acknowledges that the Veteran has experienced isolated episodes of leakage that required the use of absorbent materials.  Pursuant to 38 C.F.R. § 4.115(a), "only the predominant area of dysfunction shall be considered for rating purposes."  In the present case, obstructive voiding is the Veteran's predominant genitourinary dysfunction, and he is receiving the maximum rating for continuous catheterization.  Even assuming arguendo that his urine leakage could be characterized as his predominate area of dysfunction, the criteria for a rating in excess of 30 percent is not met.  The Veteran's leakage does not require the use of absorbent materials changed two to four times per day; accordingly, the criteria for a 40 percent rating has not been met or approximated.

The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent at any time during the period on appeal.  See 38 C.F.R. §§ 4.115(a), 4.115(b), Diagnostic Code 7542; Gilbert, 1 Vet. App. 49.

Extraschedular

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)).

Total Disability Based on Individual Unemployability

TDIU is part and parcel of increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is in receipt of TDIU for the entire period on appeal, the Board will not address the issue in further detail.


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, supporting lay statements, private treatment records, and VA medical records.  The Veteran was also afforded a new VA medical opinion in July 2015 to assist in determining the severity and nature of the Veteran's disability.  The examination was adequate because it was performed by a medical professional, was based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.

Additionally the Veteran provided testimony at a Board hearing in December 2014.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.

Finally, all due process considerations have been met.  The Board acknowledges that additional evidence was associated with the record after the most recent Supplemental Statement of the Case, however, the evidence relates to issues not on appeal or is otherwise not relevant in the present case.

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to a rating in excess of 20 percent for intervertebral disc disease is denied.

Entitlement to a 10 percent rating, and no higher, from May 8, 2009 to July 18, 2013, for cauda equine syndrome with incomplete paralysis of the right lower extremity, is granted, subject to the laws governing payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for cauda equine syndrome with incomplete paralysis of the right lower extremity is denied for the entire appeal period.

Entitlement to a 10 percent rating, and no higher, from May 8, 2009 to July 18, 2013, for cauda equine syndrome with incomplete paralysis of the left lower extremity, is granted, subject to the laws governing payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for cauda equine syndrome with incomplete paralysis of the left lower extremity is denied for the entire appeal period.



[Continued on Next Page]
ORDER (Continued)

Entitlement to a rating in excess of 30 percent for neurogenic bowel condition is denied.

Entitlement to a rating in excess of 30 percent for neurogenic bladder condition is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


